Cole, J.
Tbe main question arising upon this record is, *574Did tbe justice lose jurisdiction of tbe cause by continuing it in tbe manner be did? From tbe return made by the justice to tbe writ of certiorari, it appears that tbe cause was tried before the justice — a jury being waived- — in tbe afternoon of the 12th day of July. After bearing tbe testimony, tbe justice reserved his decision, and continued the cause until July 13th, at one o’clock P. M. On the 13th tbe cause was continued until the 14fch at tbe same hour; and on the 14th was again continued until the 15 th, at 9 o’clock A. M., when the justice rendered his decision, and entered judgment.
It is claimed by the learned counsel for the respondent, that by these adjournments, without the consent of parties, the justice entirely lost jurisdiction of the cause and the power to render judgment therein. The statute relating to this question provides that, “ whenever a justice shall take time to consider upon a cause submitted to him for decision, he shall continue the cause to a time to be by him named, not more than seventy-two hours from the time the same is so submitted, at which time he shall enter his judgment.” Sec. 96, ch. 120, R. S. It will be seen that the justice rendered his decision within the time limited by this provision; therefore, the question would seem to be, whether the justice by one continuance exhausted his power further to continue the cause, or whether he might continue it as he did, entering the judgment within seventy-two hours from the time the cause was submitted? We confess we see no valid reason for holding that the justice had no power to continue the cause but once, if, at the expiration of the first continuance, he had not made up his mind what judgment he ought to render.
The statute contemplates that the justice may desire to take time to examine the testimony and determine upon the decision. It therefore allows him seventy-two hours for that purpose. It is certain that the justice might have taken, in the first instance, seventy-two hours to consider of his judgment; but, instead of doing that, he continued the cause by *575proper entries upon bis docket, from day to day, not exceeding that period. No substantial reason now occurs to us for bolding that be exceeded bis jurisdiction, or for placing sucb a construction upon tbe statute as denies bim tbe power be exercised over tbe cause.
It is said that tbe defendant appeared at tbe office of the justice at tbe hour to which tbe cause was adjourned, and that tbe justice was not present. Conceding tbe fact to be as claimed, it has no bearing upon tbe construction of the statute. Eor the justice either bad tbe power to adjourn tbe cause from day to day, as be did do, not exceeding tbe time limited, or he bad not that power. These adjournments made by bim were quite different from tbe oi’dinary ones, as was pointed out in Wheeler v. Smith, 18 Wis., 652, and there is not tbe same necessity for tbe parties being informed of them in order to protect their rights. Nor does tbe case come within the principle of that class of decisions which bold that an adjournment for more than ninety days operates as a discontinuance (Mahr v. Young, 13 Wis., 635); nor of those which bold that by a failure to render judgment forthwith upon a verdict, tbe justice loses jurisdiction (McNamara v. Spees, 25 Wis., 539; Perkins v. Jones, 28 id., 243; Wearne v. Smith, 32 id., 412). Some of these cases, undoubtedly, lay down a very strict rule in regard to tbe power of tbe justice; but, in holding as we do, it is not necessary to come in conflict with anything decided in them.
Tbe view expressed above is decisive of this cause, and the other questions discussed need not be noticed.
By the Court.— The judgment of tbe circuit court is reversed, and that of tbe justice affirmed.